Exhibit 10.4

 

Aqua Sun Lease

 

NON-EXCLUSIVE AIRCRAFT LEASE AGREEMENT

 

Dated as of July 1, 2005, between

 

AQUA SUN INVESTMENTS, L.L.C. as Lessor,

 

and

 

U-STORE-IT, L.P. as Lessee,

 

concerning one Cessna 525A Citation CJ2 aircraft bearing U.S. registration
number N306CJ

and manufacturer’s serial number 525A-0016.

 

INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING”

REQUIREMENTS UNDER FAR § 91.23

 

Within 24 hours after execution of this Aircraft Lease Agreement:

mail a copy of the executed document, without Schedule A. to the following
address via certified mail,

return receipt requested:

 

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

P.O. Box 25724 Oklahoma City, Oklahoma 73125

 

At least 48 hours prior to the first flight to be conducted under this
Agreement:

provide notice of the departure airport and proposed time of departure

of said first flight, by telephone or facsimile, to the Flight Standards

District Office located nearest the departure airport.

 

Carry a copy of this Aircraft Lease Agreement in the aircraft at all times.

 

Schedule A contains only economic rental data and is intentionally omitted for
FAA

submission purposes.



--------------------------------------------------------------------------------

This NON-EXCLUSIVE AIRCRAFT LEASE AGREEMENT (this “Agreement”) is entered into
as of this Ist day of July, 2005 (the “Effective Date”), by and between Aqua Sun
Investments, L.L.C., a Florida limited liability company (“Lessor”), and
U-Store-It, L.P., a Delaware limited partnership (“Lessee”).

 

WITNESSETH:

 

WHEREAS, Lessor is, as of the Effective Date of this Agreement, the registered
owner of the Aircraft described and referred to herein;

 

WHEREAS, Lessee desires to lease from Lessor, and Lessor desires to lease to
Lessee, the Aircraft, upon and subject to the terms and conditions of this
Agreement; and

 

WHEREAS, during the term of this Agreement, the Aircraft may be subject to
concurrent leases to other lessees.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

SECTION  1. DEFINITIONS

 

1.1 The following terms shall have the following meanings for all purposes of
this Agreement.

 

“Aircraft” means the Airframe and the Engines. Such Engines shall be deemed part
of the “Aircraft” whether or not from time to time attached to the Airframe or
on the ground.

 

“Airframe” means that certain Cessna 525A Citation CJ2 aircraft bearing U.S.
registration number N306CJ and manufacturer’s serial number 525A-0016, together
with any and all Parts (including, but not limited to, landing gear and
auxiliary power units but excluding Engines or engines) so long as such Parts
shall be either incorporated or installed in or attached to the Airframe.

 

“Applicable Law” means, without limitation, all applicable laws, treaties,
international agreements, decisions and orders of any court, arbitration or
governmental agency or authority and rules, regulations, orders, directives,
licenses and permits of any governmental body, instrumentality, agency or
authority, including, without limitation, the FARs and Title 49, Subtitle VII of
the United States Code.

 

“Business Day” means any day of the year in which banks are not authorized or
required to close in the location of Lessor’s address for notification.

 

“Engines” means two (2) WMS RR model FJ44-2C engines, serial numbers 1047 and
1032, together with any and all Parts so long as the same shall be either
incorporated or installed in or attached to such Engine. An Engine shall remain
leased hereunder whether or not from time to time attached to the Airframe or on
the ground.

 

“FAA” means the Federal Aviation Administration of the United States Department
of Transportation or any successor agency.

 

“FARs” means, collectively, the Aeronautics Regulations of the Federal Aviation
Administration and the Department of Transportation, as codified at Title 14,
Parts 1 to 399 of the United States Code of Federal Regulations.

 

“Flight Hour” means each flight hour of use of the Aircraft by Lessee, measured
from takeoff to landing on each leg of the trip, as recorded on the Aircraft
hour meter.

 

“Lien” means any mortgage, pledge, lien, security interest, lease, charge,
encumbrance or claim or right of others, including, without limitation, rights
of others under any airframe or engine interchange or pooling agreement.

 

2



--------------------------------------------------------------------------------

“Operating Base” means Cleveland Hopkins International Airport, Cleveland, Ohio.

 

“Operational Control” has the same meaning given the term in Section 1.1 of the
FARs.

 

“Parts” means all appliances, components, parts, instruments, appurtenances,
accessories, furnishings or other equipment of whatever nature (other than
complete Engines or engines) which may from time to time be incorporated or
installed in or attached to the Airframe or any Engine and includes replacement
parts.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, incorporated association, joint venture, governmental
authority or other entity of whatever nature.

 

“Pilot in Command” has the same meaning given the term in Section 1.1 of the
FARs.

 

“Rent Payment Date” means the last Business Day of each calendar month.

 

“Schedule Keeper” means the person designated by Lessor to coordinate the
scheduling of the Aircraft.

 

“Term” means the term of this Agreement set forth in Section 3.1.

 

SECTION  2. LEASE AND DELIVERY OF THE AIRCRAFT

 

2.1 Lease. Lessor agrees to lease to Lessee, and Lessee agrees to lease from
Lessor, the Aircraft, on the terms and conditions of this Agreement.

 

2.2 Delivery. The Aircraft shall be delivered to Lessee at the Operating Base in
an airworthy condition prior to each use of the Aircraft by Lessee. Upon each
such delivery, the United States standard airworthiness certificate issued for
the Aircraft shall be present on board the Aircraft, and said standard
airworthiness certificate shall be effective in accordance with FAR
21.181(a)(l). Lessor shall not be liable for delay or failure to furnish the
Aircraft pursuant to this Agreement when such failure is caused by government
regulation or authority, mechanical difficulty, war, terrorism, civil commotion,
strikes or labor disputes, weather conditions or acts of God.

 

2.3 Non-Exclusivity. Lessee and Lessor acknowledge that the Aircraft is leased
to Lessee on a non-exclusive basis, and that the Aircraft shall, at other times,
be operated by Lessor and may be otherwise subject to lease to others during the
Term.

 

SECTION 3. TERM, SCHEDULING AND RENT

 

3.1 Term. The Term shall commence on the Effective Date, and be effective for a
period of one (1) year. At the end of the first one (1) year period or any
subsequent one (1) year period, the Term shall automatically be renewed for an
additional one (1) year period, unless terminated by either party.

 

3.2 Termination. Either party may terminate this Agreement with or without cause
upon sixty (60) days’ prior notice to the other party. Within thirty (30) days
after the date of termination, Lessor shall provide Lessee with an accounting of
all outstanding charges or costs relating to this Agreement. Lessee shall pay to
Lessor any outstanding charges and costs for which it may be responsible within
thirty (30) days after receipt of such accounting. Both parties agree to take
all necessary action with respect to the FAA and insurance companies to inform
them of the termination of this Agreement.

 

3.3 Scheduling. Lessee’s use of the Aircraft during the Term of this Agreement
is non-exclusive. The parties agree as follows:

 

  (a) Use bv Lessor and Other Lessees. Lessor and Lessee agree that Lessor may
lease the Aircraft to one or more other lessees during the Term on a
non-exclusive basis, that Lessor has the absolute right to determine the
availability of the Aircraft for Lessee and that Lessor’s use of the Aircraft
shall have priority over the availability of the Aircraft for lease to Lessee or
any other party. Lessor agrees that at such times as the Aircraft is not
undergoing maintenance or being used by Lessor, Lessee and all other lessees of
the Aircraft shall be scheduled on a “first come, first served” basis; provided,
however, that Lessee and all other lessees shall cooperate in good faith on all
scheduling matters and shall use their respective best efforts to avoid
scheduling conflicts involving the Aircraft.

 

3



--------------------------------------------------------------------------------

  (b) Designation of Schedule Keeper. Lessor shall advise Lessee of the identity
and contact information for the Schedule Keeper and of any change in the
Schedule Keeper.

 

3.4 Rent. Lessee shall pay rent in an amount equal to the Hourly Rent specified
in Schedule A attached hereto for each Flight Hour of use of the Aircraft by
Lessee. All rent accrued during any calendar month shall be payable in arrears
on the Rent Payment Date in the immediately succeeding calendar month without
further demand or invoice. All rent shall be paid to Lessor in immediately
available U.S. funds.

 

3.5 Taxes. Neither rent nor any other payments to be made by Lessee under this
Agreement includes the amount of any sales or excise taxes which may be assessed
or levied by any governmental authority as a result of the lease of the Aircraft
to Lessee and payment of rent hereunder. Lessee shall remit to Lessor all such
taxes together with each payment of rent pursuant to Section 3.4.

 

SECTION 4.  DISCLAIMER OF WARRANTIES; INDEMNIFICATION

 

4.1 Disclaimer of Warranties. THE AIRCRAFT IS BEING LEASED BY LESSOR TO LESSEE
HEREUNDER ON AN “AS IS” BASIS. THE WARRANTIES AND REPRESENTATIONS SET FORTH IN
THIS AGREEMENT ARE EXCLUSIVE AND IN LIEU OF ALL OTHER REPRESENTATIONS OR
WARRANTIES, AND LESSOR HAS NOT MADE AND SHALL NOT BE CONSIDERED OR DEEMED TO
HAVE MADE AND LESSEE HEREBY WAIVES, RELEASES, DISCLAIMS AND RENOUNCES ALL
EXPECTATION OF OR RELIANCE UPON ANY WARRANTIES, OBLIGATIONS AND LIABILITIES OF
LESSOR, EXPRESSED, IMPLIED, ARISING BY LAW, COURSE OF DEALING, USAGE OF TRADE OR
OTHERWISE, WITH RESPECT TO THE DESIGN, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OF THE AIRCRAFT. LESSOR SHALL HAVE NO RESPONSIBILITY OR LIABILITY
TO LESSEE OR ANY OTHER PERSON WITH RESPECT TO ANY OF THE FOLLOWING, REGARDLESS
OF ANY NEGLIGENCE OR FAULT OF LESSOR. (A) ANY LIABILITY, LOSS OR DAMAGE CAUSED
OR ALLEGED TO BE CAUSED DIRECTLY OR INDIRECTLY BY THE AIRCRAFT OR AY COMPONENT
OF THE AIRCRAFT OR BY ANY INADEQUACY OF THE THEREOF, ANY DEFICIENCY OR DEFECT IN
THIS AGREEMENT OR ANY OTHER CIRCUMSTANCES IN CONNECTION WITH THE AIRCRAFT OR
THIS AGREEMENT; (B) THE USE, OPERATION OR PERFORMANCE OF THE AIRCRAFT OR ANY
COMPONENT OF THE AIRCRAFT OR ANY RISKS RELATING THERETO; OR (C) ANY INTERRUPTION
OF SERVICE, LOSS OF BUSINESS OR ANTICIPATED PROFITS OR CONSEQUENTIAL DAMAGES.

 

4.2 Indemnification. Lessee shall indemnify, defend and hold Lessor harmless
from and against any and all claims, actions, suits, proceedings, injuries (or
death), damages, liabilities, costs or expenses (including without limitation
reasonable attorneys’ fees) arising from or in any way relating to Lessee’s
possession or use of the Aircraft during the Term (an “Indemnified Loss”),
provided that Lessee will not be liable for any Indemnified Loss:

 

  (a) to the extent that such loss is covered by Lessor’s insurance policy;

 

  (b) with respect to a loss covered by Lessor’s insurance policy, to the extent
that the amount of such loss exceeds the policy limits of Lessor’s policy;

 

  (c) with respect to a loss consisting of expenses incurred in connection with
a loss covered in whole or in part by Lessor’s insurance policy, to the extent
that such expenses are not fully covered by Lessor’s insurance policy; or

 

  (d) to the extent that such loss is due in whole or in part to (i)
noncompliance by Lessor with any of its obligations hereunder or (ii) the gross
negligence or willful misconduct of Lessor or another lessee or their respective
officers, directors, partners, employees, shareholders or affiliates.

 

The foregoing indemnification shall survive the expiration or earlier
termination of this Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 5. REGISTRATION, USE, OPERATION, MAINTENANCE AND POSSESSION

 

5.1 Title and Registration. Title to the Aircraft shall remain vested in Lessor
at all times during the Term to the exclusion of Lessee and Lessor shall have
only such rights as shall be specifically set forth herein. Lessor represents
that as of the date of this Agreement the Aircraft is, and throughout the Term
the Aircraft shall remain, lawfully registered in Lessor’s name as a civil
aircraft of the United States.

 

5.2 Use and Operation. Except as otherwise expressly provided herein, Lessee
shall be solely and exclusively responsible for the use, operation and control
of the Aircraft during each period of the Term commencing when the Aircraft has
been delivered to Lessee and terminating when the Aircraft has been returned to
Lessor in the condition required hereunder. Lessee shall operate the Aircraft in
accordance with the provisions of Part 91 of the FARs and shall not operate the
Aircraft in commercial service, as a common carrier, or otherwise on a
compensatory or “for hire” basis except to the limited extent permitted under
Subpart F of Part 91 of the FARs, if applicable. Lessee agrees not to operate or
locate the Airframe or any Engine, or suffer the Airframe or any Engine to be
operated or located, in any area excluded from coverage by any insurance policy
in effect or required to be maintained hereunder with respect to the Airframe or
Engines, or in any war zone. Lessee agrees not to knowingly operate the Airframe
or any Engine or knowingly permit the Airframe or any Engine to be operated
during the Terms except in operations for which Lessee is duly authorized, or to
knowingly use or permit the Aircraft to be used for a purpose for which the
Aircraft is not designed or reasonably suitable. Lessee will not knowingly use
or operate the Aircraft in violation of any Applicable Law, or contrary to any
manufacturer’s operating manuals or instructions. Lessee shall not knowingly
permit the Aircraft to be used for the carriage of any persons or property
prohibited by law nor shall it be used during the existence of any known defect
except in accordance with the FARs.

 

5.3 Operating Costs. Except as otherwise provided herein, Lessor shall pay costs
of operating the aircraft, such as insurance, hangarage and/or other storage,
repair, maintenance and other alterations, and inspections and overhauls;
provided, that Lessee shall pay for all fuel that it uses as well as oil and
other lubricants. The foregoing notwithstanding, Lessee shall, at its own
expense, locate and retain (either through direct employment or contracting with
an independent contractor for flight services) all pilots and other cabin
personnel required for Lessee’s operations of the Aircraft (collectively the
“Flight Crew”), and shall pay all miscellaneous out-of-pocket expenses incurred
in connection with Lessee’s use of the Aircraft, including, without limitation,
landing and navigation fees, airport charges, departure taxes, customs fees,
catering, in-flight entertainment and communication charges, Flight Crew travel
expenses, and passenger service.

 

5.4 Maintenance of Aircraft. Lessee shall perform, or cause to be performed, all
pre- and post-flight inspections in accordance and as required by the
FAA-approved inspection program for the Aircraft. Lessee shall notify Lessor, or
cause Lessor to be notified, of any maintenance requirement, dangerous
condition, malfunction or worn part that may be discovered during any such
inspection. Subject to the foregoing, Lessor shall be solely responsible for
arranging the performance of all maintenance and inspections of the Aircraft
during the Term, shall ensure that the Aircraft is maintained in an airworthy
condition during the Term, and shall coordinate the performance of and payment
for all repairs and maintenance of the Aircraft.

 

5.5 Flight Crew. All members of the Flight Crew shall be fully competent and
experienced, duly licensed, and qualified in accordance with the requirements of
Applicable Law and all insurance policies covering the Aircraft. All members of
the Flight Crew who are pilots shall be fully trained in accordance with an
FAA-approved training program, including initial and recurrent training and,
where appropriate, contractor-provided simulator training.

 

5.6 Operational Control. THE PARTIES EXPRESSLY AGREE THAT LESSEE SHALL AT ALL
TIMES WHILE THE AIRCRAFT IS IN ITS POSSESSION DURING THE TERM MAINTAIN
OPERATIONAL CONTROL OF THE AIRCRAFT, AND THAT THE INTENT OF THE PARTIES IS THAT
THIS AGREEMENT CONSTITUTE A “DRY” OPERATING LEASE. Lessee shall exercise
exclusivity over initiating, conducting or terminating any flight conducted
pursuant to this Agreement, and the Flight Crew shall be under the exclusive
command and control of Lessee in all phases of such flights.

 

5



--------------------------------------------------------------------------------

5.7 Authority of Pilot in Command. Notwithstanding that Lessee shall have
operational control of the Aircraft during any flight conducted pursuant to this
Agreement, Lessor and Lessee expressly agree that the Pilot in Command, in his
or her sole discretion, may terminate any flight, refuse to commence any flight,
or take any other flight-related action which in the judgment of the Pilot in
Command is necessitated by considerations of safety. The Pilot in Command shall
have final and complete authority to postpone or cancel any fight for any reason
or condition which in his or her judgment would compromise the safety of the
flight. No such action of the Pilot in Command shall create or support any
liability or loss, injury, damage or delay to Lessor.

 

5.8 Right to Inspect. Lessor and its agents shall have the right to inspect the
Aircraft at any reasonable time, upon giving Lessee reasonable notice, to
ascertain the condition of the Aircraft and to satisfy Lessor that the Aircraft
is being properly repaired and maintained in accordance with the requirements of
this Agreement. All required repairs shall be performed as soon as practicable
after such inspection.

 

5.9 Additional Equipment and Modification. Lessee agrees not to remove,
substitute or replace any instrument or component of the Aircraft or its
avionics without Lessor’s prior written consent. Any substitutions or removals
shall be of like value with the items that are substituted or removed and there
shall be no diminution in value of the Aircraft by reason of any swapped or
replaced item.

 

SECTION  6. CONDITION DURING TERM AND RETURN OF AIRCRAFT

 

Upon completion of each use of the Aircraft by Lessee during the Term, Lessee
shall return the Aircraft to Lessor by delivering the same to the Operating
Base, fully equipped with all Engines installed thereon. Upon each such
delivery, the Aircraft shall be in as good operating condition as it was when
Lessor delivered the Aircraft to Lessee, ordinary wear and tear excepted, and
the United States standard airworthiness certificate issued for the Aircraft
shall be present on board the Aircraft and said standard airworthiness
certificate shall be effective in accordance with FAR 21.181(a)(l). Nothing
contained in this Section 6 may be interpreted to require Lessee to perform any
maintenance or other obligation, responsibility for which is delegated to Lessor
pursuant to Section 5.4 hereof; provided, however, that Lessee shall be
obligated to ensure that Lessor is advised of any maintenance requirement,
dangerous condition, malfunction or worn part that may be discovered during each
period during the Term commencing with the delivery of the Aircraft to Lessee
and terminating when the Aircraft has been redelivered to Lessor in the
condition required hereunder.

 

SECTION  7. LIENS

 

Lessee shall ensure that no Liens are created or placed against the Aircraft by
Lessee or third parties as a result of Lessee’s or its agents’ or
representatives’ action or inaction.

 

SECTION  8. INSURANCE

 

8.1 Liability. Lessor shall maintain, or cause to be maintained, bodily injury
and property damage, liability insurance in an amount no less than One Hundred
Million United States Dollars (USD$ 100,000,000) Combined Single Limit for the
benefit of itself and Lessee in connection with the use of the Aircraft. Said
policy shall be an occurrence policy and shall include Lessee as an Additional
Named Insured.

 

8.2 Hull. Lessor shall maintain aircraft hull insurance in the amount at least
equal to the full replacement value of the Aircraft, and such insurance shall
name Lessor and any first lien mortgage holder as loss payees as their interests
may appear. Said policy shall contain a waiver of subrogation clause in favor of
all Additional Named Insureds.

 

8.3 Insurance Certificates. Lessor will provide Lessee with a Certificate of
Insurance upon execution of this Agreement and thereafter reasonably upon
request therefore.

 

6



--------------------------------------------------------------------------------

8.4 Insurance Policy Requirements. Each insurance policy required hereunder
shall insure the interest of Lessee regardless of any breach or violation by
Lessor of any warranties, declarations or conditions contained in such policies.

 

Each such policy shall be primary without any right of contribution from any
insurance maintained by Lessee. The geographic limits, if any, contained in each
and every such policy of insurance shall include at the minimum all territories
over which Lessee will operate the Aircraft. Each policy shall contain an
agreement by the insurer that notwithstanding the lapse of any such policy for
any reason or any right of cancellation by the insurer or Lessor, whether
voluntary or involuntary, such policy shall continue in force for the benefit of
Lessee for at least thirty (30) days (or such lesser time as may be permitted in
the case of War Risk Insurance, if such War Risk Insurance so requires) after
written notice of such lapse or cancellation shall have been given to Lessee.
Each policy shall contain an agreement by the insurer to provide Lessee with
thirty (30) days’ advance written notice of any deletion, cancellation or
material change in coverage.

 

8.5 Insurance Companies. Each insurance policy required hereunder shall be
issued by a company or companies who are qualified to do business in the United
States and who (i) will submit to the jurisdiction of any competent state or
federal court in the United States with regard to any dispute arising out of the
policy of insurance or concerning the parties herein; and (ii) will respond to
any claim or judgment against Lessee in any competent state or federal court in
the United States or its territories.

 

SECTION  9. REPRESENTATIONS AND WARRANTIES

 

9.1 Representations and Warranties of Lessor. Lessor hereby represents and
warrants to Lessee as of the date here of that:

 

  (a) it is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Florida and is duly qualified and
(if applicable) in good standing as a foreign limited liability company in the
jurisdiction of its principal place of business (if not organized therein);

 

  (b) it has full right and power to execute and deliver this Agreement, and to
perform its obligations hereunder;

 

  (c) the execution, delivery and performance of this Agreement by Lessor shall
not (i) violate any applicable provision of any law, statute, regulation or
ordinance; (ii) violate the certificate or articles or organization, operating
agreement or similar organizational documents of Lessor; (iii) breach or
constitute a default under any agreement or contract to which Lessor is a party;
or (iv) violate any court or administrative order, judgment or decree that names
Lessor and is specifically directed to it or any of its property;

 

  (d) this Agreement constitutes the valid, binding and enforceable obligations
of Lessor and is enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to the enforcement of creditors’ rights; and

 

  (e) it is a citizen of the United States as described in 47 U.S.C. §
40102(a)(15).

 

9.2 Representations and Warranties of Lessee. Lessee hereby represents and
warrants to Lessor as of the date hereof that:

 

  (a) it is a corporation duly organized, validly existing and in good standing
under the laws of the State of Ohio and is duly qualified and (if applicable) in
good standing as a foreign corporation in the jurisdiction of is principal place
of business (if not organized therein);

 

  (b) it has full right and power to execute and deliver this Agreement, and to
perform its obligations hereunder;

 

7



--------------------------------------------------------------------------------

  (c) the execution, delivery and performance of this Agreement by Lessee shall
not (i) violate any applicable provisions of any law, statute, regulation or
ordinance; (ii) violate the certificate or articles of incorporation, bylaws or
similar organizational documents of Lessee; (iii) breach or constitute a default
under any agreement or contract to which Lessee is a party; or (iv) violate any
court or administrative order, judgment or decree that names Lessee and is
specifically directed to it or any of its property; and

 

  (d) this Agreement constitutes the valid, binding and enforceable obligations
of Lessee and is enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to the enforcement of creditors’ rights.

 

SECTION  10. MISCELLANEOUS

 

10.1 Entire Agreement. This Agreement, and all terms, conditions, warranties and
representations herein, are for the sole and exclusive benefit of the
signatories hereto. This Agreement constitutes the entire agreement of the
parties as of its Effective Date and supersedes all prior or independent, oral
or written agreements, understandings, statements, representations, commitments,
promises and warranties made with respect to the subject matter of this
Agreement.

 

10.2 Other Transactions. Except as specifically provided in this Agreement, none
of the provisions of this Agreement, nor any oral or written statements,
representations, commitments, promises or warranties made with respect to the
subject matter of this Agreement shall be construed or relied upon by any party
as the basis of, consideration of, or inducement to engage in, any separate
agreement, transaction or commitment for any purpose whatsoever.

 

10.3 Prohibited and Unenforceable Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibitions or unenforceability in any jurisdiction. To the extent
permitted by applicable law, each of Lessor and Lessee hereby waives any
provision of applicable law which renders any provision hereof prohibited or
unenforceable in any respect.

 

10.4 Enforcement. This Agreement, including all agreements, covenants,
representations and warranties, shall be binding upon and inure to the benefit
of, and may be enforced by Lessor, Lessee and each of their agents, servants and
personal representatives.

 

10.5 Notices. All notices, demands, requests or other communications which may
be or are required to be given, served or sent by either party to the other
party pursuant to this Agreement shall be in writing and shall be hand
delivered, sent by overnight courier or mailed by first class, registered or
certified mail, return receipt requested, postage prepaid, or transmitted by
telegram, telecopy or telex, addressed as follows:

 

  (a) If to Lessor:

 

Aqua Sun Investments, L.L.C.

6745 Engle Road

Suite 110

Cleveland, OH 44130

Attention: Robert J. Amsdell

 

  (a) If to Lessee:

 

U-Store-It, L.P.

6745 Engle Road

Suite 300

Cleveland, OH 44130

Attention: Chief Financial Officer

 

8



--------------------------------------------------------------------------------

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request or communication which shall be hand delivered,
sent, mailed, telecopied or telexed in the manner described above, or which
shall be delivered to a telegraph company, shall be deemed sufficiently given,
served, sent, received or delivered for all purposes at such time as it is
delivered to the addressee (with the return receipt, the delivery receipt or
(with respect to a telecopy or telex) the answer back being deemed conclusive,
but not exclusive, evidence of such delivery, or at such time as delivery is
refused by the addressee upon presentation.

 

10.6 Headings. The section and subsection headings in this Agreement are for the
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions hereof.

 

10.7 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

10.8 Amendments. No term or provision of this Agreement may be amended, changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against which the enforcement of the change, waiver,
discharge or termination is sought.

 

10.9 No Waiver. No delay or omission in the exercise or enforcement or any right
or remedy hereunder by either party shall be construed as a waiver of such right
or remedy. All remedies, rights, undertakings, obligations and agreements
contained herein shall be cumulative and not mutually exclusive, and in addition
to all other rights and remedies which either party possesses at law or in
equity.

 

10.10  No Assignments. Neither party may assign its rights or obligations under
this Agreement without the prior written permission of the other.

 

10.11  Governing Law. This Agreement has been negotiated and delivered in the
State of Ohio and shall in all respects be governed by, and construed in
accordance with, the laws of the State of Ohio, including all matters of
construction, validity and performance, without giving effect to its conflict of
laws provisions.

 

SECTION  11. TRUTH IN LEASING

 

TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE FARs

 

THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER PART 91 OF THE FEDERAL
AVIATION REGULATIONS DURING THE TWELVE (12) MONTHS PRECEDING THE EXECUTION OF
THIS AGREEMENT EXCEPT TO THE EXTENT THE AIRCRAFT IS LESS THAN TWELVE (12) MONTHS
OLD. LESSOR CERTIFIES AND LESSEE ACCEPTS THAT THE AIRCRAFT IS IN COMPLIANCE WITH
APPLICABLE MAINTENANCE AND INSPECTION REQUIREMENTS OF PART 91.

 

LESSEE CERTIFIES THAT THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER PART
91 OF THE FEDERAL AVIATION REGULATIONS FOR OPERATIONS TO BE CONDUCTED UNDER THIS
AGREEMENT.

 

LESSEE ACKNOWLEDGES THAT WHEN IT OPERATES THE AIRCRAFT UNDER THIS AGREEMENT, IT
SHALL BE KNOWN AS, CONSIDERED AND IN FACT WILL BE THE LESSEE OF SUCH AIRCRAFT
AND RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT. EACH PARTY HERETO
CERTIFIES THAT IT UNDERSTANDS THE EXTENT OF ITS RESPONSIBILITIES, SET FORTH
HEREIN, FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

 

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL

 

9



--------------------------------------------------------------------------------

AVIATION ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE, GENERAL AVIATION
DISTRICT OFFICE OR AIR CARRIER DISTRICT OFFICE.

 

THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE CARRIED
ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON
REQUEST BY AN APPROPRIATELY CONSTITUTED IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.

 

[The remainder of this page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have each caused this Non-Exclusive
Aircraft Lease Agreement to be duly executed as of the Effective Date.

 

LESSOR:

AQUA SUN INVESTMENTS, L.L.C.

By:     

/s/ Robert J. Amsdell

Name:

    

Robert J. Amsdell

Title:

    

Manager

LESSEE: U-STORE-IT, L.P.

By:

     U-STORE-IT TRUST,        General Partner

 

By:     

/s/ Steven G. Osgood

Name:     

Steven G. Osgood

Title:     

President & Chief Financial Officer

 

11



--------------------------------------------------------------------------------

 

NON-EXCLUSIVE AIRCRAFT LEASE AGREEMENT

 

Schedule A

 

Hourly Rent: $ 1,450 per Flight Hour